                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT FORGIONE,                               :
    Plaintiff,                                 :
                                               :
       v.                                      :       CIVIL ACTION NO. 19-CV-2189
                                               :
SCI GRATERFORD, et al.,                        :
     Defendants.                               :

                                              ORDER

       AND NOW, this 24th day of May, 2019, upon consideration of Plaintiff Robert

Forgione’s Prisoner Trust Fund Account Statement (ECF No. 5), and his pro se Complaint (ECF

No. 2), it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. Robert Forgione, #NT-2271, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Superintendent of SCI Fayette or other appropriate official to assess an initial filing

fee of 20% of the greater of (a) the average monthly deposits to Forgione’s inmate account; or

(b) the average monthly balance in Forgione’s inmate account for the six-month period

immediately preceding the filing of this case. The Superintendent or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the

Court with a reference to the docket number for this case. In each succeeding month when the

amount in Forgione’s inmate trust fund account exceeds $10.00, the Superintendent or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding

month’s income credited to Forgione’s inmate account until the fees are paid. Each payment

shall reference the docket number for this case.
       3. The Clerk of Court is directed to SEND a copy of this Order to the Superintendent of

SCI Fayette.

       4. The Complaint is DEEMED filed.

       5. Forgione’s Complaint is DISMISSED with prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons stated in the Court’s Memorandum.

       6.   The Clerk of Court shall CLOSE this case.

                                                   BY THE COURT:


                                                   / s/ J oel H. S l om sk y
                                                   JOEL H. SLOMSKY, J.
